Citation Nr: 0825511	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  03-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for schizophrenia and PTSD, 
initially claimed as depression and a personality disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his brother


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from December 1973 to December 
1976.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claim for service 
connection for a psychotic disorder.  The veteran had claimed 
service connection for depression and a personality disorder, 
VA treatment records indicated that he had been diagnosed 
with schizophrenia, depression, and PTSD, and the RO 
considered all of these conditions in its denial of his 
claim.

The veteran and relatives testified at a March 2005 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, and a transcript of that hearing is 
of record.

On May 6, 2005, the Board issued a decision which denied the 
veteran's claim for service connection for the variously 
diagnosed psychiatric disorder.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2008 the Court 
issued an Order granting a Joint Motion for Remand, which 
found deficiencies within the Board's May 2005 decision.  The 
March 2008 Joint Motion asked that the Board's May 2005 
decision be vacated and remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Remand, it was noted that the Board did not 
provide adequate notice to the veteran regarding the 
unavailability of VA treatment records from the Fayetteville 
VA Medical Center that are dated from September 17, 2003 to 
September 24, 2003, as dictated by 38 C.F.R. § 3.159(c)(2).  
Specifically, while the Board noted that attempts to obtain 
the records were made, but showed they were unavailable, 
specific contact with the appellant had not been made.  
Appellant and his representative must be informed of the 
attempts made and offered a chance to obtain or provide the 
records.  The RO/AMC should make another attempt to obtain 
these records in view of the Joint Motion.

The Court also noted that the claims file contains notice 
that the veteran had a Social Security Administration (SSA) 
decision on appeal in 1988.  The Court indicated that the RO 
should attempt to procure these records or otherwise 
determine the outcome of the appeal.  The Board notes, 
parenthetically, that the March 2004 VA field examination 
report shows that the veteran stated in response to questions 
concerning his income that he had not been employed an 
appropriate length of time to obtain SSA benefits.  The 
RO/AMC should clarify the status of the veteran's SSA 
benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an additional 
effort to obtain copies of all records of 
current treatment received by the veteran 
for a psychiatric condition (including the 
records from the Fayetteville VA Medical 
Center that date from September 17, 2003 
to September 24, 2003).  If records are 
identified that can not be obtained, 
attempts made to obtain the records should 
be documented in the claims folder.  
Further, the RO should issue an adequate 
notice regarding the unavailability of 
medical records pursuant to the regulation 
and the Joint Motion.  Appellant and his 
representative should be offered the 
opportunity to provide the records or 
otherwise obtain them if needed.  

2.  The RO/AMC should clarify whether the 
veteran was granted SSA benefits or North 
Carolina or other state disability 
benefits and, if so, request a copy of the 
decision(s) awarding disability benefits 
and the evidence on which that grant was 
based.  Appellant's assistance in 
identifying and obtaining these records, 
or otherwise indicating that he is not in 
receipt of any benefits should be 
requested as needed.  

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




